NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 18-2152


                                     DANIEL KING,
                                            Appellant


                                             v.

                  JUDGE CHARLES B. BURR, II, Individually;
            RIVER WATCH CONDOMINIUM OWNER’S ASSOCIATION

                                   ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-17-cv-02315)
                      District Judge: Honorable Michael M. Baylson


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 5, 2018

              Before: AMBRO, SCIRICA, and RENDELL, Circuit Judges

                           (Opinion filed: December 10, 2018)
                                  ________________

                                       OPINION *
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       This is the second appeal filed in this case. See King v. Burr et al., 728 F. App’x

83 (3d Cir. 2018). Plaintiff Daniel King was the owner of a condominium in the

Riverwatch Condominium complex in Delaware County, Pennsylvania. After a dispute

concerning Riverwatch’s right of access to King’s residence to make repairs to the roof,

Riverwatch obtained a judgment for approximately $8,500 in a bench trial before Judge

Charles Burr in the Court of Common Pleas in June 2010. After King’s post-trial motions

were denied, he—or more specifically his attorney Thomas Gannon—filed dozens upon

dozens of appeals in the Pennsylvania courts, along with an unsuccessful petition for a

writ of certiorari to the United States Supreme Court. King v. Riverwatch Condo.

Owners’ Ass’n, 138 S. Ct. 520 (2017). In May 2017 King filed this action in federal court

against Riverwatch and against Judge Burr, alleging that the latter had acted without

jurisdiction and thereby violated King’s due process rights and that Riverwatch was

seeking to enforce void court orders. The District Court dismissed under the Rooker-

Feldman doctrine, 1 and we affirmed. See King, 728 F. App’x at 86.

       On remand, the District Court imposed sanctions against Gannon under 28 U.S.C.

§ 1927, 2 which states that “[a]ny attorney or other person admitted to conduct cases in

any court of the United States or any Territory thereof who so multiplies the proceedings

in any case unreasonably and vexatiously may be required by the court to satisfy


1
 This doctrine, named for Rooker v. Fidelity Trust Co., 263 U.S. 414 (1923), and District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), states that a federal
District Court should not sit in direct review of a state court decision.
2
  The District Court’s award of attorneys’ fees to defendants was initially entered against
King himself, but on March 20, 2018 it amended its earlier award to be against Gannon
instead after defendants clarified that they were only seeking fees against him.
                                              2
personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of

such conduct.” The District Court held that Gannon had multiplied the proceedings “in

willful bad faith,” such that § 1927 sanctions were appropriate, and awarded attorneys’

fees against him in the amount of $3,985.00.

       On appeal, King now argues it was improper for the District Court to impose

sanctions under § 1927 without giving Gannon notice and an opportunity to be heard, the

Court lacked jurisdiction under § 1927 because King’s initial lawsuit had been dismissed

for want of jurisdiction, the sanctions were wrongly imposed on Gannon for his conduct

in state rather than federal court, and the District Court did not adequately find on the

record that the amount of the award was proper.

       We cannot address the merits of these arguments because we lack jurisdiction to

entertain the appeal. Federal Rule of Appellate Procedure 3(c) states that the notice of

appeal must “specify the party or parties taking the appeal.” In 1988, the Supreme Court

held that this is a jurisdictional requirement, and that because failure to name a party in a

notice of appeal “constitutes a failure of that party to appeal,” it deprives the Court of

Appeals of power over that party. Torres v. Oakland Scavenger Co., 487 U.S. 312, 314

(1988). Four years later, we held accordingly that we lack jurisdiction where a district

court has imposed sanctions under Federal Rule of Civil Procedure 11 only against a

party’s lawyer, but the notice of appeal names only the client, not the lawyer, as the

appellant. See Collier v. Marshall, Dennehey, Warner, Coleman & Goggin, 977 F.3d 93,

95 (3d Cir. 1992). In such a case, the real party in interest on appeal is the lawyer against

whom sanctions were imposed and who therefore has something riding on the outcome of

                                              3
the appeal. The lawyer’s failure to appeal, by listing only his client as the appellant, thus

means there is no live controversy on appeal for us to decide.

       That is what happened here: the notice of appeal listed only King as the appellant

in the case caption, and in its body text stated that:

       Notice is hereby given that Daniel King, plaintiff, in the above named case
       hereby appeals to the United States Court of Appeals for the Third Circuit
       from Judgment entered on March 20, 2018 by Judge Michael B. Baylson,
       granting the defendant, Riverwatch Condominium Owners’ Association
       attorney fees under 28 U.S.C. § 1927.

Notice of Appeal at 1. This is materially identical to the notice of appeal in Collier. See
977 F.3d at 94. Our case, in which Gannon has pursued endless appeals to his own

client’s detriment, underscores the observation in Collier that a lawyer’s interests and his

client’s may well diverge in cases involving attorney sanctions. Id. at 95.

       And while Collier concerned sanctions under Rule 11, rather than 28 U.S.C.

§ 1927, this distinction has no significance. See CTC Imports and Exports v. Nigerian

Petroleum Corp., 951 F.3d 573, 576 (3d Cir. 1991) (no jurisdiction as to lawyer

sanctioned under § 1927 who filed appeal only in his client’s name). See also Agee v.

Paramount Communications, Inc., 114 F.3d 395, 399–400 (2d Cir. 1997) (same).

       Accordingly, the appeal is dismissed.




                                               4